
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.52


        DATED as of July 31, 2002







EMPLOYMENT AGREEMENT











METROMEDIA INTERNATIONAL GROUP,

INC.

AND

B. DEAN ELLEDGE


--------------------------------------------------------------------------------

DATED AS OF July 31, 2002

PARTIES

(1)METROMEDIA INTERNATIONAL GROUP, INC., a Delaware corporation with its
principal business address at 505 Park Avenue, 21st Floor, New York, NY 10022
(the "Company"); and

(2)B. Dean Elledge of 2370 Cannon Farm Rd., China Grove, North Carolina 28023
(the "Employee").

INTERPRETATION

(1)In this Agreement, unless the context otherwise requires, the following terms
shall have the meanings set out below:


the Appointment   the employment of the Employee pursuant to this Agreement;
the Board
 
the board of directors of the Company for the time being (including any
committee of the Board);
the Commencement Date
 
August 1, 2002;
Documents
 
documents, disks, memory, notebooks, tapes or any other medium, whether or not
eye-readable, on which information may from time to time be recorded;
Group Company
 
the Company and any company which directly or indirectly controls, is controlled
by, or is under common control with the Company, including without limitation,
Snapper Inc., Metromedia International Telecommunications, Inc., PLD
Telekom Inc. and any of their respective affiliates or subsidiaries;
Home Country
 
United States;
Key Employee
 
any individual who is (or was in the 12 months period prior to the Termination
Date) employed in either (a) an executive or management capacity; or (b) a
capacity in which he or she has access to or obtained Confidential Information,
but (for the avoidance of doubt) not including any employee whose duties are
purely administrative or clerical or who is employed in a support capacity;
Permitted Interest
 
an interest in (i) any class of shares or other securities of any company which
are traded on a recognized stock exchange which amounts to not more than five
percent of such class of issued shares or securities or (ii) any regulated
mutual fund or authorized unit trust;
Place of Employment
 
shall have the meaning given in Section 1.2;
Pre-Termination Period
 
the period of six months immediately preceding the Termination Date;
Supervisor
 
the Chief Financial Officer of the Company;
Termination Date
 
the date of termination or expiration of the Appointment howsoever occurring.

(2)The expressions "subsidiary" and "affiliate" have the meanings given to them
under the law of the State of New York.

--------------------------------------------------------------------------------

(3)References to any legislation are to be construed as referring also to any
enactment or re-enactment thereof (whether before or after the date hereof), and
to any previous enactment which such enactment has replaced (with or without
amendment provided that the amendment does not change the law as at the date
hereof) and to any regulation or order made thereunder.

OPERATIVE PROVISIONS

1        Title, Job Description, etc.

1.1The Company shall employ the Employee and the Employee shall serve the
Company as its Vice President for Finance and Financial Reporting, with an
initial job description as set forth in Schedule I hereto.

1.2The Employee shall be principally based at the Company's offices in New York,
New York ("Place of Employment"), but shall be required to attend and work at
any location (whether within or outside the United States) on a temporary basis
as reasonably required of him from time to time.

1.3The hours of work of the Employee are not fixed but are the usual working
hours at the location at which the Employee is principally based or, if
applicable, at which he may be working and such additional hours as may be
necessary to enable him properly to discharge his duties.

1.4The terms of the Appointment shall include, and the Employee shall be bound
by and entitled to the benefits of the Company's Employee Handbook and the
Company's Corporate Policies Handbook, as they may be amended or supplemented
from time to time, except to the extent inconsistent with this Agreement. In the
event of any inconsistency between (i) the terms of such Employee Handbook or
Corporate Policies and (ii) this Agreement, the terms of this Agreement shall
govern.

1.5The Employee represents and warrants that he is not a party to any agreement,
contract (whether of employment or otherwise) or understanding which would in
any way restrict or prohibit the Employee from undertaking the Appointment or
performing any of his duties in accordance with this Agreement.

2        Period of Engagement

2.1The Appointment shall commence on the Commencement Date for a six-month
period up to January 31, 2003, unless earlier terminated: (i) by either party
giving to the other not less than one month's notice in writing or (ii) pursuant
to the provisions of Section 9.1 hereof. Upon the Appointment terminating for
any reason, any additional agreement entered into under Section 1.2 shall
automatically terminate.

2.2Neither the Company nor any other Group Company shall be obliged to provide
work for the Employee at any time after notice of termination of the Appointment
shall have been given by (i) either Party pursuant to Section 2.1 or (ii) the
Company pursuant to Section 9, and, in the event such notice is given, the
Company may, in its discretion, take any one or more of the following steps:

(a)require the Employee to comply with such conditions as it may specify in
relation to attending at, or remaining away from, the place(s) of business of
the Company or any other Group Company;

(b)assign the Employee to other duties; or

(c)withdraw any powers vested in, or duties assigned to, the Employee.

2

--------------------------------------------------------------------------------



3        Duties

3.1During the term of the Appointment, the Employee shall have the following
duties and obligations:

(a)to serve the Company and other Group Companies by performing such services
and carrying out such duties as may be assigned to him from time to time by his
Supervisor;

(b)to use his best endeavors at all times to represent the Company and other
Group Companies and to promote the interests and welfare and maintain the
goodwill of the Company and other Group Companies, and not to do, and to
exercise all reasonable endeavors to prevent there being done, anything which
may be prejudicial or detrimental to the Company or any other Group Company;

(c)to faithfully and diligently perform his duties and to exercise and carry out
such powers and functions as may from time to time be vested in him;

(d)to devote the whole of his working time and the full benefit of his
professional knowledge, expertise and skills to the proper performance of his
duties (unless on vacation as permitted by this Agreement or prevented by ill
health or accident;

(e)to give (in writing if so requested) to his Supervisor or such other
person(s) as may be notified to him, such reports, information and explanations
regarding (i) the affairs of the Company and/or any other Group Company, or
(ii) other matters relating to the Appointment as may be usual or may be
specifically required of him; and

(f)to comply with (i) any applicable Company policy relating to dealings in
securities of the Company or securities of any other Group Company, (ii) all
applicable rules and regulations from time to time laid down by the Company
concerning its employees generally with prospective effect only, and (iii) all
lawful directions given to him from time to time by the Supervisor or the Board.

3.2Subject to the provisions of Section 3.1, the Employee shall have such powers
and responsibilities in conducting the business of the Company and/or any other
Group Company in the ordinary course as may from time to time be delegated to
the Employee. These powers and responsibilities may be changed or withdrawn from
time to time and such changes shall be immediately communicated to the Employee.

4        Salary, Benefits and Expenses

4.1The Company shall pay the Employee during the term of this Agreement a
monthly salary of $14,166.66 (the "Salary"). Any salary or other compensation
that the Employee receives from any other Group Company will, unless otherwise
specifically agreed otherwise with the Employee at the time, be offset against
the Salary receivable under this Agreement, thereby reducing the Salary payable
under this Agreement by the net amount received from such other Group Company.

4.2The Salary will:

(a)accrue from day to day and be payable in equal semi-monthly installments in
arrears,

(b)be payable in lieu of any other fees or remuneration of any description which
the Employee might be entitled to (or may in fact) receive from the Company or,
any other Group Company or any other company or association in which the
Employee holds office as a nominee or representative of the Company or any Group
Company (and the Employee shall, at the discretion of the Board, either waive
his right to any such fees or remuneration or deliver the same to the Company
forthwith upon receipt); and

3

--------------------------------------------------------------------------------

(c)be paid by credit transfer to the account nominated by the Employee from time
to time.



4.3In addition to the Salary payable to the Employee, the Employee will be
eligible for an annual bonus, based on the Company's group bonus plan, as it may
exist or be amended from time to time.

4.4All payments to the Employee hereunder shall be subject to deduction for
withholding taxes or other items required to be deducted by an employer pursuant
to the laws of the country of which the Employee is a citizen or resident and/or
in which he is rendering services, as applicable. The Employee hereby consents
to the making of all such deductions and agrees to repay to the Company and/or
any other Group Company as applicable, promptly upon demand any amount which the
Company or such other Group Company, as the case may be, failed for any reason
whatsoever to deduct from any payment made to the Employee.

4.5The Employee shall be promptly reimbursed for all necessary and reasonable
business expenses he incurs in the performance of his duties hereunder,
including, without limitation, all business travel-related expenses.

4.6Any benefits which may from time to time be provided to the Employee or his
family which are not expressly referred to in this Agreement shall be provided
on a discretionary basis only and, unless specifically agreed in writing, shall
not form part of the Employee's terms and conditions of employment, and may be
changed or discontinued at any time.

4.7The Company will pay or reimburse the Employee for (i) reasonable airfare
costs between the Employee's home and New York for the commencement and the
termination of the Appointment hereunder; (ii) reasonable costs of one trip to
or from the Employee's home per month for either the Employee or his spouse (not
to exceed the economy class airfare between New York and North Carolina); and
(ii) temporary living expenses in New York of up to $2,000 per month each of
which are to be approved in advance either by the Supervisor or the Director of
Human Resources. The Company will gross up the Employee's Salary in an amount
necessary to cover the Employee's local, state and federal taxes on imputed
income resulting from the Employee's receiving the aforementioned housing
allowance and airline tickets. In the event the Appointment is terminated by the
Company for reasons other than those enumerated in Section 9 hereof, the Company
shall pay to the lessor of the premises leased to the Employee in New York or
directly to the Employee, at the option of the Company, remaining rent unpaid
and due under such Employee's lease in the amount not to exceed $2,000 per month
for a period from the Termination Date through January 31, 2003. The Employee
will work with the Company's travel agent to obtain the lowest available airfare
from the Employee's home to New York. Payment or reimbursement of these expenses
will be subject to the Employee providing the Company with appropriate receipts
or other evidence of payment.

5        Vacation

In addition to the usual U.S. holidays and public and bank holidays in the
country in which he may be working or traveling on business at that time, the
Employee shall be entitled to 10 working days' paid vacation during the term of
this Agreement, subject to the provisions of Section 3.2 (Vacation) of the
Company's Employee Handbook, which sets forth, among other things, the
calculation of those days and the procedure to be followed in taking them. The
Company acknowledges that the Employee has already accrued and not yet used as
of the date of this Agreement additional 6 vacation days pursuant to the
Employment Agreement dated March 7, 2002, which Employee shall also have the
right to use or to be fully compensated for during or at the conclusion of the
Appointment hereunder.

4

--------------------------------------------------------------------------------

6        Restrictions upon Other Activities

6.1The Employee shall not (a) during the Appointment carry on, or be engaged or
interested (whether as principal, shareholder, partner, financier, director or
officer) in any trade or business other than that of the Company or any other
Group Company; and (b) for any period during which the Employee receives
remuneration hereunder following the Termination Date, carry on or be concerned,
engaged or interested directly or indirectly (whether as principal, shareholder,
partner, financier, employee, consultant, director, officer, agent or otherwise)
in any trade or business which is in direct competition with the business of the
Company or any other Group Company carried on at the Termination Date in any
country in which the Company or such Group Company (or any entity in which such
Group Company has a greater than 10% economic interest) operates; provided that
the foregoing shall not apply to the holding of a Permitted Interest.

6.2The Employee shall not during the Appointment and for a period of three
months thereafter either on his own behalf or on behalf of any person, firm or
company:

(a)solicit, approach or deal with, offer goods or services to, accept custom
from, or entice away, any person, firm or company who was a client or customer
of the Company or any other Group Company during the Appointment, and with whom
the Employee has been actively engaged or involved by virtue of his duties
hereunder during the Pre-Termination Period; or

(b)solicit, approach or deal with, or offer goods or services to, or entice away
from the Company or any other Group Company, or interfere with any person, firm
or company who was a supplier, sales agent or distributor of the Company or such
other Group Company during the Appointment and in each case with whom the
Employee has been actively engaged or involved by virtue of his duties hereunder
during the Pre-Termination Period;

provided that nothing contained in sub-sections (a) and (b) above shall prohibit
the Employee from carrying out any activities which are not in direct
competition with any part of the business of any Group Company with which the
Employee was involved in during the Pre-Termination Period.

6.3The Employee shall not during the Appointment and for a period of three
months thereafter either on his own behalf or on behalf of any person, firm or
company:

(a)solicit, hire or endeavor to entice away from the Company or any other Group
Company any Key Employee of the Company or such Group Company, or discourage
from being employed by the Company or such Group Company any person who, to the
knowledge of the Employee, is a prospective Key Employee of the Company or such
Group Company; or

(b)employ or procure another person to employ any such person.

6.4The restrictions set out in this Section 6 are without prejudice to any other
duties owed to the Company as set forth herein.

6.5The Employee (who acknowledges that, in the course of the Appointment, he is
likely to have dealings with the clients, customers, suppliers and other
contacts of the Company and the other Group Companies) agrees that each of the
restrictions in this Section 6 is separate and distinct, is to be construed
separately from the other restrictions, and is reasonable as regards its
duration, extent and application for the legitimate business interests of the
Company and the other Group Companies. However, in the event that any such
restriction shall be found to be void or unenforceable but would be valid and
enforceable if some part or parts of it were deleted or revised, the Employee
agrees that such restriction shall apply with such deletions and/or revisions as
may be necessary to make it valid and effective.

5

--------------------------------------------------------------------------------

7        Employee Conduct

        The Employee hereby acknowledges that he has received, read and
understands, and agrees to comply in all respects with the Company's Employee
Handbook (Revised 02/02) and the Company's Corporate Policies Handbook, and the
policies and procedures set forth therein, as they may be amended and
supplemented from time to time, to the extent these are not inconsistent with
the terms of this Agreement.

8        Remedies

        The Employee expressly acknowledges that the remedy at law for any
breach of Sections 6 and 7 may be inadequate and that upon any breach or
threatened breach, the Company or any other Group Company affected by such
breach shall be entitled as a matter of right to injunctive relief in any court
of competent jurisdiction, in equity or otherwise, and to enforce the specific
performance of the Employee's obligations under those provisions. The rights
conferred by the preceding sentence shall not be exclusive of, but shall be in
addition to, any other rights or remedies which such company may have at law, in
equity or otherwise.

9        Termination

9.1The Company may at any time terminate the Appointment with immediate effect
(or any such longer period of notice as the Company shall see fit) for cause by
giving the Employee written notice in any of the following events:

(a)If the Employee at the time the notice is given is prevented by reason of
incapacity from appearing at his customary place of work and/or fully and
properly performing his duties, and has been so prevented for at least a
continuous period of 90 days or for an aggregate period of at least 120 days
(whether or not, in either case, working days) in the preceding six months.

(b)If the Employee shall have:

(i)committed an act of fraud or dishonesty, been convicted of a serious crime or
been guilty of gross misconduct (whether or not in any such case connected with
the Appointment;

(ii)committed any material breach of, or, after having been given warning in
writing, any repeated or continued breaches of, any of his duties hereunder or
any of his express or implied obligations arising from the Appointment,
including refusing to comply with any proper, lawful and duly authorized
instructions given to him;

(iii)committed any act which materially and adversely affects his ability
properly to carry out his material duties hereunder; or

(iv)failed, after having been given warning in writing and an opportunity to
cure, to have performed the material part of his duties to the satisfaction of
his Supervisor.

9.2Upon termination of the Appointment however arising:

(a)The Employee shall as soon as practicable upon the request of the Board
(i) resign from all offices held by him in the Company or any other Group
Company and from all other appointments or offices which he holds as nominee or
representative of the Company or any other Group Company, and (ii) use his best
efforts to terminate any powers of attorney, signatory powers or other
authorizations which he may have received from the Company or any other Group
Company, and, if he fails so to do, the Company is irrevocably authorized by the
Employee to appoint some person in his name and on his behalf to execute such
documents and to do such other things as are reasonably necessary to give effect
to such resignations and terminations.

6

--------------------------------------------------------------------------------

(b)The Employee (or, if he shall be dead, of unsound mind or bankrupt, his
personal representatives or such other persons as shall be appointed to
administer his estate and affairs) shall deliver to the Company in accordance
with the directions of the Board all computers, cell phones and other equipment
belonging to the Company or any other Group Company, and all keys, security
passes, credit cards, Documents and other property belonging to or relating to
the businesses or affairs of the Company or any other Group Company, including
all copies of all Company's and Group Companies' Documents containing
Confidential Information (and all copies, extracts or notes of any of the same)
which may be in his possession (or that of his personal representatives or such
other persons).

(c)The Employee shall cooperate to the extent reasonably requested by the Board
in the transfer of his duties and responsibilities to the person designated as
his successor during the Term of this Agreement but will not be required to
perform any services or work beyond the date his Appointment terminates without
additional compensation for such services or work.

(d)Except if the Appointment is terminated pursuant to Section 9(l)(b), in which
event there shall be no entitlement to any bonus, any bonus payable to the
Employee pursuant to Section 4.3 hereof shall be pro rated over the number of
months actually worked by the Employee during the year for which the bonus is
payable, and the Employee shall receive only that portion of the bonus which
relates to the portion of the year in which he worked, and his right to receive
any bonus shall in all events be subject to the terms and conditions of the
applicable bonus arrangement.

(e)The Employee shall have no separate entitlement to any severance or similar
payment in respect of the termination of his employment, however arising.



9.3The Employee shall have no claim against the Company or any other Group
Company:

(a)by reason of the merger, consolidation, continuation, dissolution or
liquidation of the Company, or the sale of all or substantially all of the
assets of the Company, provided that the Employee shall have first been offered
in writing a new appointment with the successor or surviving company on terms no
less favorable to him than under this Agreement; or

(b)in relation to any provision of the charter or other constituent documents of
any Group Company, or any agreement, plan or arrangement, which (i) has the
effect of requiring the Employee to sell or give up any shares, securities,
options or rights at any price, or (ii) causes any options or other rights
granted to him to become prematurely exercisable or lapse.

9.4Upon a termination pursuant to Sections 2.1 hereof, the Company may, in its
discretion, pay the Employee in lieu of all or any unexpired period of notice a
sum equal to the Salary only which the Employee would have received in such
period whereupon this Agreement shall terminate with immediate effect.

9.5The Board of the Company may at any time suspend the Employee pending the
making and completion of such investigation regarding the conduct of the
Employee as it thinks fit. While the suspension continues, unless specifically
otherwise provided in this Agreement, the Employee shall continue to receive the
Salary and other benefits set out in this Agreement. During the period of
suspension, neither the Company nor any other Group Company shall be obliged to
provide work to the Employee and the Employee shall be required to comply with
such conditions as the Company may reasonably specify in relation to attending
at or remaining away from the places of business of the Company and/or any other
Group Company. Nothing in this Section 9.5 shall be deemed to prevent the
Appointment from being terminated for cause pursuant to the terms of this
Agreement during or after any such. investigation, whether on the grounds of the
matter being investigated or otherwise.

7

--------------------------------------------------------------------------------

10    Notices

        Notices by either party:

(a)must be in writing addressed to the Company or the Employee at their
respective addresses set out at the commencement of this Agreement, or such
other address as either may notify to the other from time to time; and

(b)will be effectively served:

(i)on the day of receipt, where any hand-delivered letter (including any
delivery by recognized overnight courier) or facsimile transmission is received
on a business day before or during normal working hours;

(ii)on the following business day, where any hand-delivered letter (including
any delivery by recognized overnight courier) or facsimile transmission is
received either on a business day after normal working hours or on any other
day; or

(iii)on the fifth business day following the day of mailing to an overseas
address of any letter sent registered or certified mail.

11    General

11.1This Agreement, which contains all the terms of the Appointment, is in
substitution for all contracts between the Company and any other Group Company
and the Employee (whether written, oral or governed by a course of dealings)
prior to the date hereof, between the Employee and any Group Company, each of
which shall be deemed to have terminated with effect from the Commencement Date.

11.2Unless the context of this Agreement clearly requires otherwise,
(a) references to the plural include the singular, the singular the plural, and
the part the whole, and (b) references to one gender include all other genders.

11.3The section and other headings contained in this Agreement are for reference
purposes only and shall not control or affect the construction of this Agreement
or the interpretation thereof in any respect.

11.4The waiver, express or implied, by either party of any right lender this
Agreement or any breach by the other shall not constitute or be deemed a waiver
of any other right or breach under this Agreement or of the same right or breach
on another occasion.

11.5No amendment, change or addition to the terms of this Agreement shall be
effective or binding on either Party unless reduced to writing and executed by
both Parties.

11.6During the Term of the Appointment, the Employee undertakes not to disclose
or communicate any terms of the Appointment to any other employee of any Group
Company or to any third party (other than for the purpose of obtaining
professional advice or other than as required by applicable law, including the
tax and securities laws and regulations of the United States and other states
having jurisdiction of the Employee).

11.7Unless otherwise provided to the contrary herein, any provision of this
Agreement, which contemplates operation after the termination of the Appointment
shall apply notwithstanding termination of the Appointment howsoever arising.

11.8If any provision of this Agreement or application thereof to anyone under
any circumstances is adjudicated to be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect any other
provisions or applications of this Agreement which can be given effect

8

--------------------------------------------------------------------------------

without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision in any jurisdiction.

11.9This Agreement is governed by and is to be construed in accordance with the
laws of the State of New York and the Parties hereby submit to the non-exclusive
jurisdiction of the courts of such state with respect to all matters relating to
this Agreement.

11.10In order to keep and maintain accurate records relating to the Employee's
employment, it will be necessary for the Company to record, keep and process
personal data relating to the Employee. This data may be recorded, kept and
processed on computer and/or in hard copy form. To the extent that it is
reasonably necessary in connection with the Employee's employment and the
performance of the Company's responsibilities as an employer, it may be
necessary for the Company to disclose this data to others.

By signing this Agreement, the Employee consents to the recording, processing,
use, disclosure, and transfer by the Company of personal data relating to him in
compliance with all applicable laws.

For all purposes required by law, the Company has nominated the chief legal
officer of the Company as its representative.

9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have executed this Employment Agreement.

Attest:   METROMEDIA INTERNATIONAL
GROUP, INC.


--------------------------------------------------------------------------------


 
By:
/s/  HAROLD F. PYLE      

--------------------------------------------------------------------------------


Witness:
 
 
 


--------------------------------------------------------------------------------

Name:
 
/s/  B. DEAN ELLEDGE      

--------------------------------------------------------------------------------

B. DEAN ELLEDGE

10

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.52



EMPLOYMENT AGREEMENT
METROMEDIA INTERNATIONAL GROUP, INC. AND B. DEAN ELLEDGE
